                  Case: Application
    AO 106 (Rev. 06/09)
                        4:19-mj-01313-JMB
                                    for a Search Warrant
                                                        Doc. #: 1 Filed: 07/11/19 Page: 1 of 11 PageID #: 1

                                  UNITED STATES DISTRICT COURT                                                                  FILED
                                                                    for the
                                                          Eastern District of Missouri                                       JUL 11 2019
                    In the Matter of the Search of                           )
                                                                                                                            U.S. DISTRICT COURT
                                                                                                                          EASTERN DISTRICT OF MO
1635 HelenOak Drive. Black Jack, MO 63033, within the Eastern                )                                                    ST. LOUIS
1istrict of Missouri. A I-story, single-family residential style house,      )     Case No. 4:19 MJ 1313 JMB
ffixed with partial red/brown brick siding on the front and beige vinyl      )
 ding on the front and sides of the residence, a light brown roof, located   )
n the West side of Helen Oak Dr. and contains a green door with the
llmbers " 11635" in black lettering above the garage door. The side of
1e target residence is affixed with an attached garage
)ee Attachment A.)


                                      APPLICATION FOR A SEARCH WARRANT
        I,   Matthew Binnie         , a federal law enforcement officer or an attorney for the government request a
    search warrant and state under penalty of perjury that I have reason to believe that on the following property:

    11635 Helen Oak Drive. Black Jack, MO 63033

    located in the                  EASTERN                   District of _ _ _MI_S~S_O
                                                                                      _  _____, there is now concealed
                                                                                        URI


                                                                See Attachment B
    The basis for the search under Fed. R. Crim. P. 4 l(c) is (check one or more):
                       ./ evidence of a crime;
                       ./ contraband, fruits of crinre, or other items illegally possessed;
                       ./ property designed for use, intended for use, or used in committing a crime;
                       p  a person to be arrested or a person who is unlawfully restrained.
    The search is related to a violation of:
                 Code Section                                                           Offense Description
         T itle 21, USC Section 841 and 846                            possession with the intent to distribute controlled substances and
                                                                       conspiracy

             The application is based on these facts:

                     SEE ATT ACHED AFFIDAVIT WHICH IS IN CORPORATED HEREIN BY REFERENCE .

                         ./    Continued on the attached sheet.
                         0     Delayed notice of _ _ days (give exact ending date if more than 30 days:                        _ _ ___, IS
                       requested under 18 U.S .C. § 3103a, the basis of which is set fort on the attached sheet.



                                                                                                   iplicant's signature
                                                                                 MATTHEW BINNIE

                                                                                                 Printed name and title



                                                                                               ~~
    Sworn to before me and signed in my presence.

    Date:                  July 11, 2019


    City and State:          St. Louis MO                                            le John M. Bodenhausen. U.S. Ma
                                                                                          Printed name and title
                                                                                  AUSA:       Thomas J. Mehan
      Case: 4:19-mj-01313-JMB Doc. #: 1 Filed: 07/11/19 Page: 2 of 11 PageID #: 2
                                                                                           FILED
                                                                                        JUL 11 2019
                           AFFIDAVIT FOR SEARCH WARRANT                                U S DISTRICT COURT
                                                                                     EASTERN DISTRICT OF MO
                          4:19 MJ 1313 JMB and 4:19MJ1314 JMB                               ST. LOUIS

I.      INTRODUCTION

         1.    Matthew W. Binnie, being duly sworn, deposes and says that he is a Special Agent

with the Drug Enforcement Administration (DEA), duly appointed according to law and acting as

such. I am a Special Agent with the Drug Enforcement Administration (hereinafter DEA), United

States Department of Justice (hereinafter DOJ), currently assigned to the St. Louis Division. I

have been employed as a DEA Special Agent since September 2018. During the course of my law

enforcement experience, I have participated in investigations involving controlled substances,

including complex investigations involving drug trafficking organizations dealing in cocaine,

methamphetamine, heroin, marijuana, and other controlled substances. Prior to becoming a Special

Agent, I served four (4) years in the United States Navy.


II.     LOCATION(S) TO BE SEARCHED.


        2.     This affidavit is in support of an application of a search warrant for the premises:

                Target residence is described as a 1-story, single-family residential style house,
        affixed with partial red/brown brick siding on the front and beige vinyl siding on the front
        and sides of the residence, a light brown roof and a residential address is 11635 HelenOak
        Drive. Black Jack, MO 63033 (hereinafter referred to as the target residence.) The
        Target residence is located on the West side of HelenOak Dr. and contains a green door
        with the numbers "1163 5" in black lettering above the garage door. The side of the target
        residence is affixed with an attached garage. A law enforcement database inquiry of 11365
        HelenOak Dr. Black Jack, MO. 63033 , revealed the name Allen Williams (hereinafter
        WILLIAMS) listing this as one his registered address.

              Target vehicle: 2018 , Nissan Murano, Brown, IL plate P861965, VIN
        5Nl AZ2MH8JN 134289

               One photograph of the Target Residence is set out in Attachment A.




                                                 1
   Case: 4:19-mj-01313-JMB Doc. #: 1 Filed: 07/11/19 Page: 3 of 11 PageID #: 3




        3.       The facts alleged in this affidavit come from my own investigation, my training and

expenence, and information obtained from other investigators and witnesses. Because this

affidavit is submitted for the limited purpose of establishing probable cause for the issuance of a

search warrant, I have not included every fact known to me regarding this investigation.


        4.       I believe there is probable cause to believe that there is now concealed in the

location to be searched contraband or other items which constitute the fruits of or evidence of

unlawful activity, to wit: controlled substances, books, records, receipts, notes, ledgers and other

papers relating to the possession and distribution of controlled substances, which may include the

following:

             •   Heroin/ Fentanyl;

             •   Records relating to the transportation, order, purchasing, and distribution of
                 controlled substances; and

             •   Significant amounts of U.S. currency;

             •   Mailing labels and packaging materials both used and unused;

             •   Paraphernalia for packaging, cutting, weighing, and distribution of drugs, including
                 but not limited to scales, plastic bags, and cutting agents; and

             •   Evidence of occupancy, residency, rental and/or ownership of the premises.

Which are contraband and/or evidence of crimes which include violations of: Title 21 ,

Sections 841(a) (1) and 846, possession with the intention to distribute heroin and

conspiracy to possess with the intent to distribute heroin. The items believed to be stored at

the residence are set forth in the attached list.




                                                    2
    Case: 4:19-mj-01313-JMB Doc. #: 1 Filed: 07/11/19 Page: 4 of 11 PageID #: 4




III. INVESTIGATION AND PROBABLE CAUSE.

     5.     The facts to support the issuance of the search warrant for the premise located

at 11635 HelenOak Dr. Black Jack, MO 63033 (Target Residence) and are as follows:

     6.     In April of 2019, members of DEA Enforcement Group 37 from the St. Louis

Division Office initiated an investigation into the Allen WILLIAMS Drug Trafficking

Organization (DTO) which is distributing mid-level quantities of heroin/fentanyl in the St.

Louis Metropolitan area. Investigators have learned that WILLIAMS has been utilizing the

residence at 11635 HelenOak Dr. Black Jack, MO 63033 (Target Residence) to sell, store

and process mid-level quantities of heroin/fentanyl.
                  3 ~~ t\u>6
     7.    On July-9; 2019, a Federal Arrest Warrant was issued for Allen WILLIAMS for

Possession with the intent to distribute a controlled substance (Title 21, United States Code,
                                                     .::stt\O   IACJJ fJJ
Section 841(a)(l)) FBsYlfrag fr0m a Graae Jwy IaeietIB8Rt on February 6, 2019.

     8.     On July 11, 2019 at approximately 9:30 A.M., investigators observed

WILLIAMS in the target vehicle operating in the area of Kingshighway and Ashby Avenue.

     9.     Investigators conducted mobile surveillance, followed WILLIAMS to 4959

Ashby Avenue, St. Louis, MO. 63 11 5, another registered address of WILLIAMS.

     10.    WILLIAMS was then observed leaving 4959 Ashby. Investigators conducted

mobile surveillance and followed WILLIAMS to the target residence. WILLIAMS was

then observed backing the target vehicle into the driveway of the target residence, exit,

and utilize a device to open the garage door of the target residence and enter.

     11 .   Investigators then contacted the United States Marshal Service and informed

them of WILLIAMS ' location at the target residence.

     12.    At approximately, 1:00 P.M., the United States Marshal Services arrived at the



                                                 3
   Case: 4:19-mj-01313-JMB Doc. #: 1 Filed: 07/11/19 Page: 5 of 11 PageID #: 5




target residence to carry out the Arrest Warrant of WILLIAMS.

     13. Upon arriving at the target residence, USMS deputies knocked and announced

their presence at the front door of the target residence. After knocking and announcing,

deputies breached the front door of the target residence, deputies began to call out any and

all subjects in the target residence. A 16 year old black male who identified himself as Ivan

Mason, told investigators that Allen WILLIAMS was located in the back bedroom of the

target residence. At that same time, Deputies called out to WILLIAMS to come to the front

door of the target residence. Williams then presented himself at the front door of the target

residence.

     14.     While conducting a protective sweep of the target residence, a money counter,

marijuana, heroin, and fentanyl were observed in plain view on the dresser in the bedroom

of the target residence occupied by WILLIAMS and where WILLIAMS confirmed he was

staying to investigators.

     14.     Also during the arrest, ·United States Marshal Service Canine-Jax and handler

Deputy/TFO Sean Wingron, trained to sniff and alert to distinctive odors of controlled

substance including: Heroin, Cocaine, Methamphetamine, and Marijuana, alerted to these

odors in an aggressive manner by scratching at the door of the target vehicle.




                                                4
   Case: 4:19-mj-01313-JMB Doc. #: 1 Filed: 07/11/19 Page: 6 of 11 PageID #: 6




       D.      Training and Experience of Investigative Team.

       15.     I have had extensive experience, as have other members of the investigating team,

in interviewing defendants, witnesses, informants and others who have experience in the gathering,

spending, converting, transporting, distributing and concealing of proceeds of narcotics

trafficking. Based upon my and the investigating team's experience and our participation in other

pending and completed controlled substances and/or financial investigations involving ongoing,

extensive experience in conspiracies of this nature involving large amounts of controlled

substances and money, I know the following:


       a.     It is common for persons involved in conspiracies of this nature to secrete
contraband, proceeds of drug sales, and records of drug transactions in their residence or other
buildings under their control.

       b.      Persons involved in conspiracies of this nature frequently keep near at hand, in their
residence or other buildings under their control, paraphernalia for packaging, cutting, weighing
and distributing of drugs. These paraphernalia include, but are not limited to scales, plastic bags,
and cutting agents.

        c.      Persons involved in conspiracies of this nature maintain books, records, receipts,
notes, ledgers, airline tickets, money orders and other papers relating to the transportation,
ordering, sale and distribution of controlled substances. Persons involved in conspiracies of this
nature commonly "front" (provide drugs on consignment) marijuana to their clients. The
aforementioned books, records, receipts, notes, ledgers, etc. are maintained where the drug
traffickers have ready access to them, specifically in their residence or in other buildings under
their control.

       d.      I also know from my experience and training, as well as from discussions I have
had with other law enforcement officers, that such records and documents are kept and stored in
computers and electronic-memory devices in addition to or in lieu of hard-copy versions of this
data. Similar to filing cabinets, boxes, or other physical devices for such records and documents,
computers, electronic storage media and peripherals are commonplace and are often located inside
residences. Further, documents and records can be "hidden" within such electronic storage media.

       e.     Drug traffickers commonly maintain telephone bills, invoices, packaging,
cancelled checks or receipts for telephone purchase/service; cellular and/or landline telephones,
including SIMS cards (Subscriber Identity Modules) and all data stored within the
telephones/devices; digital and/or alphanumeric text (two-way) pagers; computers, electronic
storage media and peripherals, answering machines; address and/or telephone books and other


                                                 5
      Case: 4:19-mj-01313-JMB Doc. #: 1 Filed: 07/11/19 Page: 7 of 11 PageID #: 7




papers reflecting names, addresses, and/or telephone numbers of sources of supply, of customers,
and/or evidencing association in fact with Allen WILLIAMS or persons known to traffic in
controlled substances or to facilitate such trafficking. These records are maintained where drug
traffickers have ready access to them, specifically, in their residence or in other buildings under
their control.

       f.      Persons involved in conspiracies of this nature take or cause to be taken
photographs of them, their associates, their property and their product. These traffickers frequently
maintain these photographs in their residence or other buildings under their control.

         g.      Persons involved in conspiracies of this nature conceal in their residence or other
  buildings under their control large amounts of currency, precious metals, jewelry, and financial
  instruments, including, but not limited to, stocks and bonds, papers, titles, deeds and other
  documents reflecting ownership of vehicles and property utilized in the distribution of controlled
' substances or which are proceeds from the distribution of controlled substances.

        h.      When persons involved in conspiracies of this nature amass large proceeds from
the sale of drugs that the drug traffickers attempt to legitimize these profits. I know that to
accomplish these goals, they utilize financial institutions, including but not limited to, foreign and
domestic banks and their attendant services, securities, cashier's checks, money drafts, letters of
credit, brokerage houses, real estate, shell corporations and business fronts . They maintain record
of these transactions in their residence or other buildings under their control.

       i       I also know from my experience and training, as well as from discussions I have
had with other law enforcement officers, that such records and documents are kept and stored in
computers and electronic-memory devices in addition to or in lieu of hard-copy versions of this
data. Similar to filing cabinets, boxes, or other physical devices for such records and documents,
computers, electronic storage media and peripherals are commonplace and are often located inside
residences. Further, documents and records can be "hidden" within such electronic storage media.

       j.       Evidence of occupancy and residence including, but not limited to utility and
telephone bills, canceled envelopes, rental or lease agreements, and keys, is relevant evidence in
narcotics prosecutions.

       k.     Persons involved in conspiracies of this nature frequently possess firearms and/or
other weapons in their residence or other buildings under their control to protect their marijuana
and/or United States currency.

        25.    Based upon my analysis and review of the preceding information, I believe that

probable cause exists indicating violations of Title 21, United States Code, Sections 846 and

841(a)(l).

IV.     CONCLUSION.



                                                  6
     Case: 4:19-mj-01313-JMB Doc. #: 1 Filed: 07/11/19 Page: 8 of 11 PageID #: 8




        26.   Based upon the investigation by your affiant and other law enforcement officers, I

believe that controlled substances, drug proceeds, and/or documents evidencing WILLIAMS's

participation and the participation with others in drug trafficking will be found at the target

residence.

V.     REQUEST FOR SEALING.

       27.    Because this investigation is ongoing and its success would be jeopardized if the

contents of this affidavit were made public, I am requesting that this affidavit and the

accompanying search-warrant documents be sealed until further order of the Court.



Dated this __{/_ day of   J 0 [~   ,   2019.




                                                   Matthew Binme
                                                   Special Agent
                                                   Drug Enforcement Administration




                                                            . BODENHAUSEN
                                                             STATES MAGISTRATE mDGE




                                               7
Case: 4:19-mj-01313-JMB Doc. #: 1 Filed: 07/11/19 Page: 9 of 11 PageID #: 9




                           ATTACHMENT A ·

                         Location to be Searched




                11635 Helenoak Dr., Black Jack, MO 63033




                                   8
     Case: 4:19-mj-01313-JMB Doc. #: 1 Filed: 07/11/19 Page: 10 of 11 PageID #: 10




                                        ATTACHMENT B

                                         Items to be Seized

        Any and all items which constitute evidence, fruits, and instrumentalities of violations of

Title 21, U.S .C. §§ 841(a)(l ), 846 (possession with intent to distribute narcotics and conspiracy

to distribute narcotics); and Title 18, U.S.C. §§ 922(g) and 924(c) (felon in possession of

firearms, ammunition, and possession of firearms in fmiherance of drug trafficking crimes).

including but not limited to the fo llowing:

1.      Heroin, fentanyl, and other controlled substances ;

2.      Paraphernalia for packaging, cutting, weighing and distributing controlled substances,

including, but not limited to, scales, baggies and spoons;

3.      Books, records, receipts, notes, ledgers, and other papers relating to .the transportation,

ordering, purchasing and distribution of controlled substances and/or firearms;

4.      Telephone bills, invoices, packaging, cellular batteries and/or charging devices, cancelled

checks or receipts for telephone purchase/service; address and/or telephone books and papers

reflecting names, addresses, and/or telephone numbers of sources of supply, of customers, and/or

evidencing association with persons known to traffic in controlled substances or to facilitate such

trafficking;

5.      Photographs, in particular photographs of co-conspirators, of assets, and/or of controlled

substances;

6.      United States currency, precious metals, jewelry, and financial instruments, including, but

not limited to, stocks and bonds, papers, titles, deeds and other documents reflecting ownership of

vehicles and prop.erty utilized in the distribution of heroin, fentanyl, and/or any other controlled

substance, or which are proceeds from the distribution of heroin, fentanyl, and/or any other



                                                 9
      Case: 4:19-mj-01313-JMB Doc. #: 1 Filed: 07/11/19 Page: 11 of 11 PageID #: 11




controlled substance;

7.       Books, records, receipts, pay stubs, employment records, bank statements and records,

money drafts, letters of credit, money order and cashier's checks receipts, passbooks, bank checks

and other items evidencing the obtaining, secreting, transfer and/or concealment of assets and the

obtaining, secreting, transfer, concealment and/or expenditure of money;

8.      Papers, tickets, notes, schedules, receipts and other items relating to travel or

transportation, including, but not limited to, travel;

9.      Indicia of occupancy, residency, rental and/or ownership of the vehicles and/or premises

described above, including, but not limited to, utility and telephone bills, cancelled envelopes,

rental or lease agreements and keys;

10.     Firearms, ammunition and or other weapons;

11.     Security systems, cameras, cables, recording devices, monitors, cellular telephones and

other video surveillance equipment.




                                                  10
